Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 October 1, 2010 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS Climate Change Fund and DWS Health Care Fund (the “Funds”), each a series of DWS Securities Trust (the “Trust”) (Reg. Nos. 2-36238 and 811-2021) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectuses and Statements of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 104 to the Trust’s Registration Statement on Form N-1A (the “Amendment”), do not differ from that contained in the Amendment, which is the most recent Amendment to such Registration Statement and was filed electronically on September 29, 2010. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3011. Very truly yours, /s/James M. Wall James M. Wall, Esq. Director and Senior Counsel Deutsche Asset Management cc:Adam M. Schlichtmann, Ropes & Gray LLP
